SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED and the cause is REMANDED for a hearing on costs and attorneys’ fees pursuant to the judgment.
Defendants Paul and Wendy Lewison, a married couple, and Michael Lewison, their adult son (“defendants”), appearing *83here pro se1, timely appeal from the District Court’s Opinion and Order entered August 29, 2001, and the Judgment entered August 30, 2001, which granted the plaintiffs motion for summary judgment against the defendants for $179,345.42 plus interest accruing at a rate of twelve percent (12%) per annum from March 1, 1991, to the date of payment and reasonable costs, including attorneys’ fees incurred in collecting the judgment, to be determined after a hearing.
We affirm the judgment of the District Court substantially for the reasons stated by the Court in its Opinion and Order entered August 29, 2001, see The Fonda Group, Inc. v. Lewison, et al., 162 F.Supp.2d 292 (D.Vt.2001), and remand for a hearing on costs and attorneys’ fees pursuant to the judgment.
We hereby affirm and remand.

. Defendants were represented by counsel in all prior proceedings before the District Court.